Citation Nr: 1114848	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-20 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for incomplete optic atrophy of the left eye has been received.

2.  Whether new and material evidence to reopen a claim for service connection for a psychiatric disorder has been received.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk


INTRODUCTION

The Veteran served on active duty from September 1979 to October 1979. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2008 rating decision in which the RO denied the petition to reopen a claim for service connection for incomplete optic atrophy of the left eye.  In January 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2009, and the Veteran filed a substantive appeal in June 2009.

In his substantive appeal, the Veteran indicated that he wanted a fair hearing before the Board.  In January 2011, the Veteran was sent a letter requesting clarification if he wanted a hearing before a Veterans Law Judge.  This letter indicated that if the Veteran did not respond within 30 days from the date of the letter, the Board would assume that the Veteran did not want a hearing and would proceed accordingly.  The January 2011 letter was not returned by the U.S. Postal Service as undeliverable, and no response from the Veteran has been received.  Thus, the Board will proceed with consideration of the claim on appeal.

In November 2009, December 2009, February 2010, and February 2011, the Veteran submitted additional evidence directly to the Board without a waiver of initial RO consideration of the evidence.  This evidence consisted of the Veteran's birth certificate, his high school diploma, a certificate of appreciation, and various written statements by the Veteran.  The Veteran's statements are repetitive of the evidence of record and none of the evidence contains any new information reflecting that the Veteran's pre-existing incomplete optic atrophy of the left eye was aggravated by service-the basis for the March 2003 RO denial of service connection.   Under these circumstances, the evidence is not considered pertinent additional evidence warranting a remand pursuant to 38 C.F.R. § 20.1304 (2010).

The Board's decision addressing the petition to reopen a claim for service connection for incomplete optic atrophy of the left eye is set forth below.  The petition to reopen a claim for a psychiatric disorder-for which the Veteran has completed the first of two actions required to place this matter in appellate status-is addressed in the remand following the order; that matter is being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim to reopen have been accomplished.

2.  In a March 2003 rating decision, the RO declined to reopen the claim for service connection for incomplete optic atrophy of the left eye; the Veteran did not perfect an appeal of that decision.

3.  No new evidence associated with the claims file since the March 2003 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for incomplete optic atrophy of the left eye, or raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2003 rating decision in which the RO denied service connection for incomplete optic atrophy of the left eye is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As evidence received since the RO's March 2003 denial is not new and material, the criteria for reopening the claim for service connection for incomplete optic atrophy of the left eye are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With respect to requests to reopen previously denied claims, a claimant must be notified of both what is needed to reopen the claim and what is needed to establish the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a February 2008 pre-rating letter notified the Veteran that the claim for service connection for incomplete optic atrophy of the left eye had been previously denied because the evidence did not show that the Veteran's pre-existing left eye condition was aggravated by service and that the RO needed new and material evidence to reopen this claim.  The letter specifically advised the Veteran that, in order to be considered material, the evidence must pertain to the reason his claim was previously denied.  It also informed the Veteran that, in order to be considered new and material, the evidence would have to raise a reasonable possibility of substantiating the claim, and could not simply be repetitive or cumulative of the evidence of record at the time of the previous denial.

The February 2008 letter also provided notice to the appellant regarding what information and evidence was needed to satisfy the elements of the underlying claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter also specifically informed the Veteran to submit any evidence in his possession pertinent to the claim (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  The letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Hence, the February 2008 letter meets Pelegrini's, Dingess/Hartman's, and Kent's content of notice requirements.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service medical records and private treatment records.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim to reopen is warranted.  

The Board notes that the Veteran provided a signed authorization to enable the RO to obtain records from Newark Wayne Hospital and from Claxton-Hepburn Medical Center.  In regards to the Claxton-Hepburn Medical Center records, the RO sent letters requesting these records in July and September 2008.  The Veteran was notified that no response had been received in November 2008 and the RO requested that he submit any records from Claxton-Hepburn Medical Center in his possession.  

As regards the Newark Wayne Hospital Records, the Board notes that the VA Form 21-4142 (Authorization and Consent to Release Information to VA) submitted by the Veteran was incomplete and did not include a mailing address for the medical facility.  A notation in the claims file reflects that the RO attempted to call the number provided by the Veteran and locate the facility on the internet.  In a July 2008 letter, the RO requested that the Veteran submit a new VA Form 21-4142 with a complete mailing address for the facility.  To date, however, no response has been received from the Veteran forwarding a signed VA Form 21-4142.

The Board points out that, in order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  VA is only required to obtain evidence that is "adequately identified."  38 U.S.C.A. § 5103A(b), (c).  Moreover, VA's duty to assist is not always a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

Under these circumstances, the Board finds that reasonable efforts have been made to obtain the records identified by the Veteran, that the RO has fulfilled its duty to assist the Veteran in obtaining private treatment records, and that no further RO action in this regard is required.

The Board acknowledges that the Veteran was not provided with a VA examination in connection with his claim to reopen.  Under 38 C.F.R. § 3.159(c)(4)(iii) (2010), however, providing a VA examination in a new and material evidence claim can only be considered if new and material evidence is actually presented or secured.  Because the Board herein finds that new and material evidence to reopen the claim has not been received, a VA examination, at this juncture, is not warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim to reopen.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In March 2003, the RO declined to reopen the claim for service connection for incomplete optic atrophy of the left eye.

The evidence of record at the time consisted of the Veteran's service treatment records and private treatment records from St. Lawrence Health Alliance from May 2000 to December 2002.  Service treatment records revealed that there were no left eye abnormalities listed at entrance.  A routine eye screening in October 1979 revealed loss of the upper half of the visual field with macular sparing in the left eye.  The impression was incomplete optic atrophy of the left eye.  The Veteran appeared before a medical board in October 1979.  The medical board concluded that the Veteran's left eye disability existed prior to service and was not aggravated by service.  The Veteran was recommended for discharge due to erroneous enlistment.  The private treatment records from St. Lawrence Health Alliance revealed left eye vision of 20/50.    

The basis for the RO's March 2003 denial was that the newly submitted evidence did not show that the Veteran's pre-existing optic atrophy of the left eye was aggravated by service. 

In June 2003, the Veteran filed a timely NOD; and the RO issued an SOC in July 2004.  However, the Veteran did not perfect his appeal of the March 2003 rating decision with a timely-filed substantive appeal.  See 38 C.F.R. § 20.200 .  The RO's March 2003 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in January 2008.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's March 2003 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Initially, the Board notes that the Veteran has submitted various literature and pictures for review. However, these documents do not provide any information concerning the Veteran's left eye disability, they clearly are not relevant to the underlying claim for service connection, and need not be addressed further.

The medical evidence added to the claims file since March 2003 includes records of treatment from the Champlain Valley Physicians Hospital Medical Center and the Samaritan Medical Center, along with an optical prescription order from UCPA of the North Country and a list of prescription medication from North Country from July 2007.  The Champlain Valley Physicians Hospital and Samaritan Medical Center records reflect treatment for psychiatric disorders and do not contain any information pertaining to a left eye disability.  The optical prescription order form reflects that the Veteran was prescribed glasses for his vision impairment.  The July 2007 medication summary does not contain any information regarding the Veteran's left eye.

The Board finds that the foregoing medical evidence is "new" in that it was not before previous decisionmakers, however, this evidence is not "material" for purposes of reopening the claim for service connection because it does not show that the Veteran's incomplete optic atrophy of the left eye was aggravated by service-the basis for the last prior final denial.  As such, this evidence is not so significant that it must be considered in order to fairly decide the merits of the claim.

Additionally, the Veteran has submitted multiple statements claiming that his eye disability originated during service.  Specifically, the Veteran stated that his left eye was injured while he was serving coffee during service. 

As for the Veteran's statements (as well as those by his representative, on his behalf), the Board points out that the Veteran's assertion that his left eye disability originated during service was before the RO at the time of the March 2003 rating decision.  In any event, the Board notes that laypersons without appropriate medical training and expertise are not competent to render a probative (persuasive) opinion on a medical matter-to include the matter of a medical etiology of incomplete optic atrophy of the left eye.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Therefore, where, as here, resolution of the appeal turns on a medical matter, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for optic atrophy of the left eye are not met, and that the March 2003 RO denial of this claim remains final.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the request to reopen the claim for service connection for incomplete optic atrophy of the left eye, is denied.


REMAND

The claims file reflects that in a March 2009 rating decision, the RO denied the Veteran's petition to reopen a claim for service connection for a psychiatric disorder.  In June 2009, the Veteran submitted a correspondence to the RO that clearly expressed his disagreement with the March 2009 rating decision.  However, the RO did not acknowledge this document as an NOD.  Thus, the RO has not yet issued an SOC with respect to that claim, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed. See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

Accordingly, this matter is hereby REMANDED to RO, via the AMC, for the following action:

The RO must furnish to the Veteran and his representative an SOC with respect to the March 2009 denial of the request to reopen the claim for service connection for a psychiatric disorder, along with a VA Form 9, and afford them the appropriate opportunity to submit a substantive appeal perfecting an appeal on that issue.

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-as regards the petition to reopen the claim for service connection for a psychiatric disorder, within 60 days of the issuance of the SOC.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


